Citation Nr: 0326766	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  01-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had more than twenty years active duty service 
ending in June 1993.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2000, a statement 
of the case was issued in August 2000, and a substantive 
appeal was received in February 2001.  The Board therefore 
has appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 


REMAND

Preliminary review of the record reveals that the RO duly 
scheduled the veteran for a VA examination.  However, the 
veteran failed to report.  In subsequent communications the 
veteran has asserted that he never received notice of the 
examination.  He has requested that the examination be 
rescheduled.  The Board also notes that the RO sent the 
claims file to a VA examiner for review and an etiology 
opinion after the veteran failed to report for the 
examination.  The VA examiner's opinion of February 22, 2002, 
is of record.  In view of the nature of the veteran' s claim, 
it would seem that the VA etiology opinion would be 
sufficient to decide the merits of his claim without an 
actual physical examination since the fact of current 
disability is not at issue.  Nevertheless, it might also be 
argued that there could be some finding(s) on examination 
which might alter the examiner's opinion.  Therefore, in view 
of the veteran's repeated requests that another examination 
be scheduled, the Board believes that another examination is 
warranted.  

Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  In view of the need 
to return the case to the RO for a VA examination, it is 
appropriate to also direct that the RO undertake necessary 
action to ensure that all notices to the veteran are in 
compliance with this recent judicial holding is necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
(a) advise the veteran of the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
of the information and evidence that VA 
will seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide.  The RO should 
ensure that such notice is in compliance 
with the holdings in Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
diabetes mellitus.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  After examining the veteran 
and reviewing the record, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's diabetes mellitus was 
manifested during his active duty service 
or within one year of his discharge from 
active duty service.  A detailed 
rationale should be furnished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



